uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec j tet rat attn legend employer a state b plan x retirement_system y dear this is in response to a ruling_request dated date as supplemented by additional information submitted date date date date date date date and date from your authorized representative concerning the pick up of employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted retirement_system y or system was established by applicable state b statutes to provide a system of retirement benefits for the employees of municipalities or municipal authorities of state b that elect to join the system state b law defines an active member’ in retirement_system y to include a municipal employee who is earning credited service in a system pension_plan as a result of employment with a municipality that has enrolled in the system employer a a municipal authority located in state b joined retirement_system y and pursuant to a pension_plan agreement entered into between employer a and the retirement board or board that administers the system dated date plan x was established by employer a to cover all permanent municipal employees of employer a who are enrolled in the system plan x is administered by retirement_system y and pursuant to the above agreement embodies the benefits agreed to be provided to the municipal employees of employer a by retirement_system y it is represented that retirement_system y meets the requirements of sec_401 of the code and that plan x is intended to qualify under sec_401 a plan x requires mandatory employee contributions to be made to retirement_system y state b law provides that member contributions shall be paid into retirement_system y by the municipality through payroll deductions in such manner and at such time asthe board may by rule_or_regulation determine retirement_system y has adopted a regulation which states that contributions required to be made by a member may not be paid_by the municipality under any circumstances other than the provisions of the federal internal_revenue_code sec_414 in accordance with such regulation and a collective bargaining agreement reached with the union representing its employees employer a intends to pick up the mandatory employee contributions for its municipal employees pursuant to said collective bargaining agreement employer a has proposed a resolution which provides that employer a will pick up the mandatory employee contributions within the meaning of code sec_414 the resolution states that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee in addition the employees will not have the option of receiving the picked-up contributions in cash instead of having the contributions paid_by employer a to plan x as a system y administered pension_plan based on the foregoing facts and representations you have requested the following rulings no part of the mandatory employee contributions to plan x picked up by employer a as the employer of its employees be considered as gross_income to the employees for federal_income_tax treatment in the taxable_year in which the pick up is made but will only be taxable to the employee upon distribution to the employee in accordance with the plan that the contributions picked up by employer a though designated as employee contributions be treated as employer contributions for federal_income_tax purposes that the contributions picked up by employer a will not constitute wages from which taxes must be withheld for federal_income_tax purposes when contributed to plan x code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate a regulation adopted by retirement_system y authorizes participating employers to pick up mandatory employee contributions pursuant to code sec_414 the proposed resolution of employer a’s governing board satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by participating employees it also states that no employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x accordingly based on the above facts and representations we conclude that no part of the mandatory employee contributions to plan x picked up by employer a as the employer of its employees will be considered as gross_income to the employees for federal_income_tax treatment in the taxable_year in which the pick up is made but will only be taxable to the employee upon distribution to the employee in accordance with the plan the contributions picked up by employer a though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and the contributions picked up by employer a will not constitute wages from which taxes must be withheld for federal_income_tax purposes when contributed to plan x the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the later of the date the final resolution is signed or put into effect this ruling is based on the assumption that retirement_system y and plan x are qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed a sec_5 to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions please call tp ep ra t1 at sincerely yours andrew e ev - manager employee_plans technical group oe enclosures deleted copy of the ruling notice cc
